Citation Nr: 0716814	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-43 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease with myocardial infarction.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to March 
1958, and had subsequent service in the reserves for periods 
in January 1983 to July 1987.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a hearing before the RO in May 2004, and testified at a 
hearing before the Board in July 2005.  In a March 2006 
decision, the Board denied entitlement to service connection 
for hypertension, and entitlement to service connection for 
coronary artery disease with myocardial infarction.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
February 2007, the Court vacated the Board's March 2006 
decision and remanded the case to the Board for compliance 
with the instructions in the February 2007 Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The February 2007 Joint Motion for Remand of the veteran and 
VA (which was the basis for the February 2007 Court vacate of 
the Board's March 2006 decision) discusses VA's failure to 
take action to obtain all records associated with the 
veteran's claims and receipt of Social Security 
Administration (SSA) benefits.  VA has been directed via the 
Joint Motion and Court Order to take such action.  

The Joint Motion for Remand, also directs the RO to ensure 
that all documentation not pertaining to the veteran be 
removed from his claims folders.  Specifically, the Board 
notes for the record that in March 2003, the RO issued a 
rating decision pertaining to another veteran with a similar 
name and different periods of service.  Another rating 
decision was issued in July 2003, pertaining to the current 
veteran of record.  Although it appears that such rating 
determination cured any deficiency and the RO only considered 
the current veteran's records in determining the merits of 
the underlying claims, the RO should ensure that all records 
pertaining to any other veteran be removed from the claims 
folder prior to readjudication of the veteran's claims.

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to the 
service connection issues.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request all records 
associated with the veteran's claim for 
Social Security disability benefits, to 
include all administrative 
determinations and copies of all 
medical records associated with the 
claim.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The RO should ensure that all 
documentation not pertaining to the 
veteran be removed from his claims 
folders.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought are 
warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




